                                       Hillel I. Parness
                       (Cell) 646-526-8261 • (Office) 212-447-5299 • (Fa                  5/27/2021
                       Parness Law Firm, PLLC • www.hiplaw.com • h
                        136 Madison Avenue, 6th Floor • New York, New York 10016

      May 26, 2021                                                                       VIA ECF

      Hon. Analisa Torres
      United States District Judge
      Southern District of New York
      500 Pearl Street, Courtroom 15D
      New York, New York 10007

             Re:     Hall & Price v. Protoons, Inc., Case No. 21-cv-2043-AT

      Dear Judge Torres:

      I am counsel to Defendant Protoons, Inc. in connection with the above-referenced matter. I am
      writing, in accordance with Section I.C. of Your Individual Practices in Civil Cases, to request
      an adjournment or rescheduling of the Initial Pretrial Conference currently scheduled for 11
      a.m. on June 3, 2021. ECF 11. I am going to be on an airplane departing at 12:05 p.m. that
      same day, and I therefore respectfully request that the conference be rescheduled to avoid this
      conflict, subject of course to the Court’s availability. Both I and counsel for Plaintiffs are
      available earlier on June 3, 2021 (e.g., at 9 or 10 a.m.), and also on June 7, 2021 before 4 p.m.

      The conference was originally scheduled for May 11, 2021 at 11 a.m., and was rescheduled
      once at the request of counsel for Plaintiffs, in view of the fact that Defendant had not yet
      secured counsel. ECF 10-11. I have conferred with Plaintiffs’ counsel and they consent to the
      foregoing request, which is acknowledged and appreciated.

                                                        Respectfully submitted,



                                                        Hillel I. Parness

GRANTED. The conference scheduled for June 3, 2021, is ADJOURNED to
June 7, 2021, at 11:00 a.m. By May 31, 2021, the parties shall submit their
joint letter and proposed case management plan.

SO ORDERED.

Dated: May 27, 2021
       New York, New York
